Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment is supported by the original disclosure and overcomes all previous rejections.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-4 and 6-11 is(are) allowable over the closest prior art: Unohara et al. (WO 2015046324, US 20160244612 as English equivalent) and evidenced by Senga (US 5126430).
As to claims 1-4 and 6-11, Unohara (abs., claims, examples, 1, 19, 28, 39-48, 49, 60, 85, 126, 135-136, Table 1) discloses a process of producing polyarylene sulfide (PAS) for molding comprising a dehydration step of obtaining sulfur source by heating sodium hydrosulfide, sodium hydroxide, NMP, water followed by a polymerization step by reaction with p-dichlorobenzene with addition of NMP.  During the dehydration step, the added ratio of water (5.5kg, 306 mol) to NMP (115.5 mol) is 2.6 (Ex.1-2).  The molar ratio of p-dichlorobenzene to sulfur is 68.6+2.06/68.6=1.03 (EX 1-2). Sodium acetate can be added during dehydration at 0.01-0.7 per mol of the sulfur source. Water is added 1.5-10 mol per sulfur source after the polymerization, overlapping with the claimed range of claim 11.  The Mw is 10k-100k, overlapping with the claimed ranges.  The polymerization solvent of NMP is 2.5-4.5 per mol of sulfur source (30), and water in the polymerization is 0.8-3 per mol of sulfur source (43).  
Unohara fails to teach the claimed volume% of the amide based solvent discharged.
Therefore, claims 1-4 and 6-11 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766